Case 2:21-mj-00009 Document 12 Filed 01/21/21 Page 1 of 1 PagelD #: 58

AG 442 (Rev. 11/11) Arrest Warrant:

 

UNITED STATES DISTRICT COURT

 

 

for the
District of Columbia
United States of America

v. )
GRACYN DAWN COURTRIGHT ) Case No.

)

)

)

)

Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) | GRACYN DAWN COURTRIGHT ’
who is accused of an offense or violation based on the following document filed with the court:

 

O Indictment 1 Superseding Indictment O} Information © Superseding Information wt Complaint
O Probation Violation Petition ( Supervised Release Violation Petition Violation Notice ( Order of the Court

This offense is briefly described as follows:

18 U.S.C. 1752 (a)(1), (a)(2)- Knowingly Entering or Remaining in any Restricted Building or Grounds Without Lawful
Authority; Knowingly Engages in Disorderly or Disruptive Conduct in any Restricted Building or Grounds
40 U.S.C. 5104(e)(2)(D) and (G)- Violent Entry and Disorderly Conduct on Capitol Grounds

18 U.S.C. 641- Theft of Government Property (under $1,000)
| Lem 2021.01.16
7° 12:44:33 -05'00'

Issuing officer’s signature

Date: 01/16/2021

 

City and state: Washington, DC ZIA M. FARUQUI, U.S. Magistrate Judge

Printed name and title

 

 

Return

 

This warrant was received on (date) _| || 4] Zoz . , and the person was arrested on (date) Int Zoz |
at (city and state) | Cbarleshon, WV

Date: \ 114 1292 \ Lgl.

fron officer's signature

: 5

Printed name and title

 

 

 
